DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-12, as amended September 20, 2019, stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are considered to be contradictory. Claim 2 recites the positioning guide portion and the treatment tool guide portion having different shapes; however, claim 3 recites that both the positioning guide portion and the tool guide portion have a cylindrical shape. These is a contradictory statements in a claim which depends from the other. Clarification is required. 
Claim 6 appears to positively recite the treatment tool, which had only been inferentially referred to up to that point. It is unclear if claim 6 is intended to positively 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badrinath (US 5,207,753).
Regarding claim 1, Badrinath teaches a bone treatment guide as at figs. 2-4 comprising: 
a positioning guide portion 16 that is capable of being connected to a positioning member 22, which is capable of being temporarily fixed to a bone of a patient; and 
a treatment tool guide portion 14 configured to be able to guide a treatment tool (drill bit 23 as in figs. 11/12) for treating the bone toward a position at which the treatment tool 27 is to enter inside of the bone and in an entering direction, the treatment tool guide portion 14 being arranged in an area different from the positioning guide portion 16.
Regarding claims 2 and 3, as best understood, a shape of the positioning guide portion 16 differs from a shape of the treatment tool guide portion 14 (16 has a smaller 
Regarding claim 4, the device includes a holding portion 17 to be held by a surgeon; and a connecting portion at a proximal end (right in fig. 2; proximal end, in its entirety) of the device that is connected to the positioning guide portion, the treatment tool guide portion, and the holding portion. 
Regarding claim 5, the positioning guide portion is a pair of positioning guide portions 16/15; the pair of positioning guide portions 16/15 are connected to the treatment tool guide portion 14 on respective sides of the treatment tool guide portion 14 in a width direction perpendicular to a longitudinal direction of the treatment tool guide portion 14.
Regarding claim 6, the device includes a replaceable member 24 having a tubular shape that is replaceably attached to the treatment tool guide portion 14 as at fig. 12 by being detachably inserted into the treatment tool guide portion 14 that is formed to have a tubular shape, wherein the treatment tool 23 is guided toward the position at which the treatment tool 23 is to enter the inside of the bone and in the entering direction, by being inserted into the replaceable member 24 attached to the treatment tool guide portion 14 as in fig. 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badrinath in view of Regala et al. (US 9,526,552 B2).
Regarding claims 7-9, Badrinath teaches the limitations of claim 1 but does not teach the claimed image guide. 
Regala teaches a tool which is analogous to the Badrinath tool in figs. 6A and 6B, in that the tool includes a tool guiding portion 208 and portions radially opposed and outward from the portion 208. The distal end of that device includes an image guide including radiopaque markers on wings 204 (positioning member corresponding portion for indicating an arrangement of the positioning member) and radiopaque rings 206 about the portion 208 (treatment tool corresponding portion for indicating an arrangement of the treatment tool). The shape of the positioning member corresponding portion and the treatment tool corresponding portion correspond to at least some of the outer edges of their respective portions. 
Based on the teaching of Regala, it would have been obvious to one with ordinary skill in the art at the time of the invention to add a radiopaque ring and radiopaque marker to the proximal end of the Badrinath device for the purpose of permitting radiographic imaging to be utilized in determining particular bone features relative to the position of the device. (col. 9, lines 22-66)
Regarding claim 10, examiner takes the position that any two structures can be removed from one another upon application of sufficient force. Examiner is of the position that the ‘connecting bar’ is given no particular structure. There is no reason, as .  
Allowable Subject Matter
Claims 11 and 12 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799